UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------x

UNITED STATES OF AMERICA,
                                                       ORDER
           -against-                               18-CR-0633(EK)

ALEKSANDR ZHUKOV,

                Defendant.

------------------------------------------x

ERIC KOMITEE, United States District Judge:

      Defendant applies to dismiss the case against him, or,

alternatively, for pre-trial release on bond due to the impact

of the COVID-19 pandemic on the Metropolitan Detention Center

(“MDC”) in Brooklyn, New York.   Dkt. No. 96, Def. Motion at 2.

The Court has reviewed Defendant’s application and held a

hearing by telephone on April 9, 2020, at which both defense

counsel and Mr. Zhukov himself addressed the conditions at MDC.

For the reasons set forth below, the Defendant’s motion is

DENIED.

      Mr. Zhukov is a forty-year-old Russian citizen.   He and his

co-conspirators are alleged to have used sophisticated computer

programming to orchestrate a digital advertising scheme that

defrauded companies in the United States and elsewhere of

millions of dollars.   Dkt. No. 81, Superseding Indictment ¶¶ 3,

12.   In January 2019, Defendant was arrested in Bulgaria and

extradited to the United States, where he pleaded not guilty to

                                 1
charges of wire fraud conspiracy, wire fraud, money laundering

conspiracy, and money laundering.      Dkt. No. 98, Gov’t Opp. at 1.

He is currently being held at the MDC awaiting trial.      Def. Mot.

at 2.

        Defendant argues he should be released on bond because the

measures taken by the MDC to prevent the spread of COVID-19,

including restricting meetings with counsel to a limited number

of telephone and video conferences, interfere with Defendant’s

Sixth Amendment right to counsel.      Id. at 2-4.   Defendant also

contends that a subsection of the Bail Reform Act, 18 U.S.C.

§ 3142(i), requires his temporary release for the “preparation of

[his] defense” and for his health, which he states is a

“compelling reason” under the statute.     Def. Mot. at 4.

        When evaluating pretrial release under the Bail Reform Act,

courts must generally consider: (1) the nature and circumstances

of the offense charged; (2) the weight of the evidence against

the defendant; (3) the defendant’s history and characteristics,

including family ties, employment, length of residence in the

community, and community ties; (4) and the danger to the

community that would be posed by the defendant’s release.      18

U.S.C. § 3142(g)(1)-(4).

        The Defendant faces serious charges.   If convicted, the

government estimates that he could face a Sentencing Guideline




                                   2
range of 210 to 262 months.          Gov’t Opp. at 4.1     Most importantly,

Defendant is a Russian citizen with virtually no ties to New

York City.      He has never lived or worked in New York, nor has he

pointed to any familial or community connections in New York.

His wife lives in Russia.2         Indeed, defense counsel suggested

that, if released on bond, Mr. Zhukov could stay at a New York

City homeless shelter.         Dkt. No. 99, Def. Reply at 1.        Taken

together, these factors weigh heavily against his release.

        Finally, it is notable that Defendant is not among the

population that the Bureau of Prisons has identified as being at

high risk if infected with COVID-19 under CDC guidelines.

Indeed, Mr. Zhukov confirmed at the April 9, 2020 conference

that he has no pre-existing health conditions.

        Defendant’s application is, as noted above, also predicated

on the current difficulties arranging counsel meetings at MDC

for trial-preparation purposes.             This argument would be

significantly more pressing if the trial was imminent.               The

trial date was, however, recently postponed to August 17, 2020,

which the Court hopes and expects will allow sufficient time for


1   To date, Defendant has spent approximately fourteen months in custody.
2 Defendant’s April 13, 2020 letter states that the “risk [of flight] could
largely be assuaged with assistance from the government in facilitating the
travel of . . . Mr. Zhukov’s wife to the United States.” Dkt. No. 99, Def.
Reply at 1. Defendant asks the Court to issue an order recommending that the
United States Department of State grant her a visa. Id. However, “[i]t is
settled that the judiciary will not interfere with the visa-issuing process.”
Wan Shih Hsieh v. Kiley, 569 F.2d 1179, 1181 (2d Cir. 1978).


                                        3
the preparations that may currently be impeded.           If the current

pandemic requires that the status quo remains in effect until

late July, the defendant is of course free to file a new

submission under Section 3142.3

      In addition to his bail application, Defendant moves for

dismissal of this case in its entirety.          This motion is based on

the assertion that, due to the pandemic, he “would not be

extradited to the United States if the request were made today.”

Def. Mot. at 1; see also Def. Reply at 2.           Defendant cites no

legal authority to establish that this assertion, even if true,

would be grounds for dismissal.           This request is denied.


      SO ORDERED.



                                    /s/ Eric Komitee____________
                                    ERIC KOMITEE
                                    United States District Judge


Dated: Brooklyn, New York
       April 14, 2020




3  Trial in this case was previously scheduled for April 27, 2020, and the
restrictions on counsel meetings at MDC went into effect in mid-March. Thus,
in order to restore the trial-preparation timeline to the pre-COVID status
quo, the defense should be afforded another six weeks (approximately) of time
after the current MDC restrictions are lifted.

                                      4
